UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 20, 2012 Sucampo Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-33609 30-0520478 (State or Other Juris- diction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4520 East-West Highway, 3rd Floor Bethesda, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (301) 961-3400 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On April 20, 2012, Sucampo Pharmaceuticals, Inc. will make a corporate update presentation at an investor conference in New York City, NY at the tomorrow’s Future Leaders in the Biotech Industry Conference being sponsored by BioCentury and Thomson Reuters that will include written communication comprised of slides. The slides from the presentation are being furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information in this Item 7.01 and Exhibit 99.1 to this Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits (d) Exhibits 99.1 The corporate update presentation slides dated April 20, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUCAMPO PHARMACEUTICALS, INC. Date:April 20, 2012 By: /s/THOMAS J. KNAPP Name:Thomas J. Knapp Title:Executive Vice President, Chief Legal Officer & Corporate Secretary
